DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4-7, 9-12, and 15-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to show a mechanical seal assembly having the details, as set forth in claims that include elements such as a rotating-side sealing ring attached to a shafts a stationary-side sealing ring attached to a housing, wherein the rotating-side sealing ring and the stationary-side sealing ring slide relative to each other and seal between the housing and the shaft a case which is attached to the housing and which accommodates the stationary-side sealing ring, and a seal member which is disposed between the case and the stationary-side sealing ring, wherein: the case includes a holding part which regulates the seal member from moving to both sides in an axial direction thereof, the case has: an opening facing the rotating-side sealing ring, an outer cylinder part fixed to the housing, an end wall extending radially and inwardly from one end, opposite to the opening, of the outer cylinder part, and an inner cylinder part extending from an inner-diameter-side end of the end wall toward the opening in the axial direction; the holding part is formed on an outer circumferential surface of the inner cylinder part, the holding part is an annular groove 
Based on the prior art of record it would not have been considered obvious, at the time the invention was made, to have modified any of the cited prior art to arrive at the invention as claimed absent using applicant’s own disclosure as a guide and involving impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675